Citation Nr: 1534818	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The appellant had honorable service from June 1991 to March 13, 1996, but the discharge for a subsequent period of service from March 14, 1996 to August 23, 1999 was characterized as a bad conduct discharge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal reportedly from an August 2012 administrative decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's eligibility for VRAP based on the character of his discharge.  The claims file was subsequently transferred at least twice, and the Columbia, South Carolina RO currently has jurisdiction of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant seeks to establish eligibility under the VRAP, Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  To be eligible for VA educational assistance benefits under VRAP, a veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  

The record before the Board contains some service personnel records, including the appellant's DD Form 214, Certificate of Release or Discharge From Active Duty, which indicates that he had honorable service from June 1991 to March 13, 1996, but that his discharge for a subsequent period of service from March 14, 1996 to August 23, 1999 was characterized as a bad conduct discharge.  The reason for separation was listed as a court martial conviction.  The record does not contain any reports in connection with the court martial.  

To participate in VRAP, an eligible claimant is one who was last discharged from the Armed Forces under conditions other than dishonorable.  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b), unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  The appellant's court martial records must be sought to ascertain the circumstances surrounding his bad conduct discharge.   

The Board also finds that the record before it is incomplete in that it does not contain key documents in the current appeal.  The claims file at the Board consists of the appellant's education folder, but missing from the folder are the following:  the appellant's application for educational assistance benefits under VRAP (reportedly received in July 2012), the RO's denial of the VRAP application (reportedly made in August 2012), and the appellant's notice of disagreement (NOD) with the RO's denial (reportedly received in August 2012).  The Board has attempted to locate the appellant's entire claims file including the missing records transferred to it, but it has not been successful (only copies of the education folder already on hand were received from Muskogee RO).  However, it is unclear whether all efforts by the RO to obtain the records have been exhausted, and a Formal Finding of Unavailability has not been made by the RO.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the appropriate military service department and request all documents pertaining to the appellant's court martial and resulting separation from service in August 1999 on account of bad conduct.  All efforts to obtain the records should be documented in the claims file.   

2.  The AOJ should arrange for exhaustive development to obtain for the record the following key missing documents in this appeal:  the appellant's application for educational assistance benefits under VRAP (reportedly received in July 2012), the RO's denial of the VRAP application (reportedly made in August 2012), and the appellant's NOD with the RO's denial (reportedly received in August 2012).  All efforts to obtain the records should be documented for the file, and if the records are unavailable, the AOJ should make a Formal Finding of Unavailability, explaining its efforts and the futility of any further action.  

To that end, it is noted that three different ROs have handled the education folder throughout the course of the appeal, namely, Atlanta, Muskogee (who sent to the Board a copy of the education file already on hand), and Columbia.  It is not clear which of these ROs, if any, may have the missing documents, or copies thereof.  

3.  Thereafter, the AOJ should review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue any appropriate supplemental statement of the case, and afford the appellant opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

